4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 22 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Bonilla (U.S. Patent Pub. No. 2014/0070362) of record, in view of Barth (U.S. Patent Pub. No. 2011/0018091) of record, in view of Yang (U.S. Patent Pub. No. 2011/0092031) of record, in view of Poppe (U.S. Patent Pub. No. 2011/0156858) of record.  
	Regarding Claim 1
	FIG. 18 of Bonilla discloses a semiconductor structure comprising: at least one vertical eFuse embedded in a dielectric material stack and comprising a fuse link (80 in narrow via) that is located between, and vertically connected to, a first electrically conductive structure (15) and a second electrically conductive structure (75b), the fuse 
Bonilla fails to disclose “the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof” and “has a topmost surface that is coplanar with a topmost surface of the second dielectric material layer”; “the gouging feature has a shape of an inverted triangle including a base portion and a tip portion”.
	FIG. 5 of Barth discloses a similar semiconductor structure, wherein the fuse link (CA) has a topmost surface that is coplanar with a topmost surface of the second dielectric material layer (140).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Barth.  The ordinary artisan would have been motivated to modify Bonilla in the above manner for the purpose of achieving high density structures in IC (Para. 2 of Barth).

	FIG. 9 of Yang discloses a similar semiconductor structure, wherein the gouging feature (80) has a shape of an inverted triangle including a base portion and a tip portion, wherein the base portion and the tip portion are connected by faceted sidewalls, and wherein the tip portion extends below a topmost surface of the first electrically conductive structure (58). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Yang.  The ordinary artisan would have been motivated to modify Bonilla in the above manner for the purpose of enhancing interconnect strength (Para. 74 of Yang).
Bonilla as modified by Barth and Yang fails to disclose “the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof”.
	FIG. 2 of Poppe discloses a similar semiconductor structure, wherein the at least one vertical eFuse comprises a plurality of vertical eFuses, wherein the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof [0047]. 


	Regarding Claim 3
	FIG. 9 of Yang discloses a dielectric capping layer (60) separates the first dielectric material layer (54) from the second dielectric material layer (64). 

	Regarding Claim 7
	FIG. 18 of Bonilla discloses the second electrically conductive structure (75) has a width that is greater than a width of the fuse link (80 in narrow via).

	Regarding Claim 22
	FIG. 18 of Bonilla discloses a semiconductor structure comprising: a vertical eFuse embedded in a dielectric material stack, the vertical eFuse comprises a fuse link (80 in narrow via) that is located between, and vertically connected to, a first electrically conductive structure (15) and a second electrically conductive structure (80), the fuse 5link having a bottom portion that includes a gouging feature (FIG. 17) that extends into, and beneath, a topmost surface of the first electrically conductive structure (15), wherein the dielectric material stack comprises a first dielectric material layer (10), a second dielectric material layer (20) and a third dielectric material layer (25), wherein the first electrically conductive structure is embedded in the first dielectric material layer, 
Bonilla fails to explicitly disclose “a plurality of vertical eFuses”; the fuse link “has a topmost surface that is coplanar with a topmost surface of the second dielectric material layer”; “the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof”; “the gouging feature has a shape of an inverted triangle including a base portion and a tip portion, wherein the base portion and the tip portion are connected by faceted sidewalls”.
FIG. 5 of Barth discloses a similar semiconductor structure, comprising a plurality of vertical eFuses (CA), wherein the fuse link has a topmost surface that is coplanar with a topmost surface of the second dielectric material layer (140). FIG. 17 of Bonilla discloses the fuse link having a bottom portion that includes a gouging feature. It would have been obvious to one of ordinary skill in the art that each vertical eFuse of the plurality of vertical eFuses comprises a fuse link having the gouging feature, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Barth.  The 
Bonilla as modified by Barth fails to explicitly disclose “the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof”; “the gouging feature has a shape of an inverted triangle including a base portion and a tip portion, wherein the base portion and the tip portion are connected by faceted sidewalls”; and “the gouging feature has a shape of an inverted triangle including a base portion and a tip portion, wherein the base portion and the tip portion are connected by faceted sidewalls”.
	FIG. 9 of Yang discloses a similar semiconductor structure, wherein the gouging feature (80) has a shape of an inverted triangle including a base portion and a tip portion, wherein the base portion and the tip portion are connected by faceted sidewalls, and wherein the tip portion extends below a topmost surface of the first electrically conductive structure (58). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Yang.  The ordinary artisan would have been motivated to modify Bonilla in the above manner for the purpose of enhancing interconnect strength (Para. 74 of Yang).
Bonilla as modified by Barth and Yang fails to disclose “the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof”.
	FIG. 2 of Poppe discloses a similar semiconductor structure, wherein the at least one vertical eFuse comprises a plurality of vertical eFuses, wherein the fuse link is 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Poppe.  The ordinary artisan would have been motivated to modify Bonilla in the above manner for the purpose of improving packing density (Para. 19 of Poppe).

	Regarding Claim 23
	FIG. 18 of Bonilla discloses a semiconductor structure comprising: a vertical eFuses embedded in a dielectric material stack, the vertical eFuse comprises a fuse link (80 in narrow via) that is located between, and vertically connected to, a first electrically conductive structure (15) and a second electrically conductive structure (80), the fuse 5link having a bottom portion that includes a gouging feature, wherein the dielectric material stack comprises a first dielectric material layer (10), a second dielectric material layer (20) and a third dielectric material layer (25), wherein the first electrically conductive structure is embedded in the first dielectric material layer, the fuse link is embedded in the second dielectric material layer, and the second electrically conductive structure is embedded in the third dielectric material layer, and wherein the tip portion extends below the topmost surface of the first electrically conductive structure and directly contacts a gouged surface of the first electrically conductive structure.
Bonilla fails to disclose “a plurality of vertical eFuses”; the fuse link “has a topmost surface that is coplanar with a topmost surface of the second dielectric material layer”; “the gouging feature has a shape of an inverted triangle including a base portion 
	FIG. 9 of Yang discloses a similar semiconductor structure, wherein the gouging feature (80) has a shape of an inverted triangle including a base portion and a tip portion, wherein the base portion and the tip portion are connected by faceted sidewalls, and wherein the tip portion extends below a topmost surface of the first electrically conductive structure (58). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Yang.  The ordinary artisan would have been motivated to modify Bonilla in the above manner for the purpose of enhancing interconnect strength (Para. 74 of Yang).
Bonilla as modified by Barth and Yang fails to disclose “the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof”.
	FIG. 2 of Poppe discloses a similar semiconductor structure, comprising a plurality of vertical eFuses (221), each fuse link is embedded in the second dielectric material layer (271), the fuse link has a topmost surface that is coplanar with a topmost surface of the second dielectric material layer (portion of 271 below 221B), wherein the second electrically conductive structure (221B) is a single common second electrically conductive structure, and wherein the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof [0047]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Poppe.  The 
.
Bonilla fails to disclose “the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof” and “has a topmost surface that is coplanar with a topmost surface of the second dielectric material layer”; “the gouging feature has a shape of an inverted triangle including a base portion and a tip portion”.
	FIG. 5 of Barth discloses a similar semiconductor structure, wherein the fuse link (CA) has a topmost surface that is coplanar with a topmost surface of the second dielectric material layer (140).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Barth.  The ordinary artisan would have been motivated to modify Bonilla in the above manner for the purpose of achieving high density structures in IC (Para. 2 of Barth).
Bonilla as modified by Barth fails to explicitly disclose “the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof”; “the gouging feature has a shape of an inverted triangle including a base portion and a tip portion, wherein the base portion and the tip portion are connected by faceted sidewalls”; and “the gouging feature has a shape of an inverted triangle including a base portion and a tip portion, wherein the base portion and the tip portion are connected by faceted sidewalls”.
	FIG. 9 of Yang discloses a similar semiconductor structure, wherein the gouging feature (80) has a shape of an inverted triangle including a base portion and a tip portion, wherein the base portion and the tip portion are connected by faceted sidewalls, and wherein the tip portion extends below a topmost surface of the first electrically conductive structure (58). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Yang.  The ordinary artisan would have been motivated to modify Bonilla in the above manner for the purpose of enhancing interconnect strength (Para. 74 of Yang).
Bonilla as modified by Barth and Yang fails to disclose “the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof”.
	FIG. 2 of Poppe discloses a similar semiconductor structure, wherein the at least one vertical eFuse comprises a plurality of vertical eFuses, wherein the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof [0047]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Poppe.  The ordinary artisan would have been motivated to modify Bonilla in the above manner for the purpose of improving packing density (Para. 19 of Poppe).


Claims 4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Bonilla, Barth, Yang and Poppe, in view of Hogle (U.S. Patent Pub. No. 2014/0239439) of record.  
	Regarding Claim 4
	Bonilla as modified by Barth, Yang and Poppe discloses Claim 1.
Bonilla as modified by Barth, Yang and Poppe fails to disclose “a dielectric capping layer separates the second dielectric material layer from the third dielectric material layer”.
	FIG. 3 of Hogle discloses a similar semiconductor structure, wherein a dielectric capping layer (165) separates the second dielectric material layer (125) from the third dielectric material layer (170). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bonilla, as taught by Hogle.  The ordinary artisan would have been motivated to modify Bonilla in the above manner for the purpose of improving reliability (Para. 19 of Hogle).

	Regarding Claim 6
	FIG. 3 of Hogle discloses the second electrically conductive structure (175) has a width that is less than a width of the fuse link (155).
	

Response to Arguments
Applicant's arguments with respect to Claims 1, 22 and 23 have been considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner respectfully submits that FIG. 18 of Bonilla discloses the fuse link is composed of a fuse element that is in direct physical contact with the second dielectric material layer, and the tip portion extends below the topmost surface of the first electrically conductive structure and directly contacts a gouged surface of the first electrically conductive structure. Yang is used to modify the shape of the tip portion of the fuse link and the gouging feature of Bonilla such that the gouging feature has a shape of an inverted triangle including a base portion and a tip portion, the base portion and the tip portion are connected by faceted sidewalls. Poppe is used to modify the material of the fuse element of Bonilla such that the fuse link is composed of a fuse element selected from aluminum, copper, silicon, nickel and alloys thereof. Because Poppe discloses the materials of the fuse link and the first electrically conductive structure are identical (aluminum or copper), a barrier layer between the fuse link and the first electrically conductive structure is not needed. Therefore, modified Bonilla discloses the claimed limitation. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892